Citation Nr: 1438071	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-31 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic cardiovascular disorder, to include coronary artery disease (CAD).  

2.  Entitlement to service connection for a chronic heart disorder, to include atrial fibrillation.

3.  Entitlement to service connection for a chronic left lower extremity neurological disorder, to include left leg nerve damage.  

4.  Entitlement to an increased disability rating in excess of 20 percent for left knee chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979 and from June 1979 to July 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This matter was previously remanded by the Board in March 2011 and February 2012.  As discussed further below, the Board finds there has been substantial compliance with the remand directives.  

During the pendency of the appeal, a November 2012 RO decision granted service connection for hypertension, rated as 10 percent disabling, effective February 12, 2009.  As this is a full grant of the benefit sought on appeal, the issue of entitlement to service connection for hypertension is no longer in appellate status before the Board.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  The Virtual VA system includes documents relating to the immediate appeal, including VA treatment records. These documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.  



FINDINGS OF FACT

1.  The Veteran's chronic cardiovascular disorder, to include coronary artery disease (CAD), was not incurred during active service, first manifested many years after service discharge, and is not otherwise etiologically related to active service.  

2.  The Veteran's chronic heart disorder, to include atrial fibrillation, was not incurred during active service, first manifested many years after service discharge, and is not otherwise etiologically related to active service.  

3.  The Veteran's chronic left lower extremity neurological disorder, to include left leg nerve damage, was not incurred during active service, first manifested many years after service discharge, and is not otherwise etiologically related to active service.  

4.  For the entire period on appeal, the Veteran's left knee chondromalacia has been characterized by noncompensable limitation of motion that most nearly approximates full extension and flexion to at least 112 degrees without pain or any additional functional loss, and no more than moderate instability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic cardiovascular disorder, to include coronary artery disease (CAD), have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).  

2.  The criteria for service connection for a chronic heart disorder, to include atrial fibrillation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).  

3.  The criteria for service connection for a chronic left lower extremity neurological disorder, to include left leg nerve damage, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).  

4.  The criteria for a rating in excess of 20 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5260, 5261 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's duty to notify regarding the Veteran's service connection claims was satisfied by way of a letter sent to the Veteran in March 2009.  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  This required notice was also provided to the Veteran within the March 2009 notice letter.  

As for the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran has not identified any additional relevant medical records that have not been obtained and associated with his file.  The Veteran was afforded relevant VA examinations in April 2009 and May 2012.  The Board finds these examinations to be adequate, as the examiners considered the Veteran's history, conducted thorough physical examinations, and provided sufficient reasoning to address the Veteran's claims on appeal.  

Additionally, the issues on appeal were previously remanded by the Board in February 2012 for further evidentiary development.  In this regard, the RO sent the Veteran a letter in February 2012 asking him to identify any additional treatment for his claimed conditions after October 2009.  While the RO obtained additional VA treatment records and these have been associated with the claims file, it does not appear that the Veteran responded to the February 2012 notice letter; subsequently, he submitted a December 2012 response statement that he had no additional evidence to provide.  Finally, as stated above, the Veteran was afforded adequate VA examinations in May 2012.  Therefore, the Board finds that there has been substantial compliance with the February 2012 Board remand directives.  Accordingly, no further remand is necessary, see Stegall v. West, 11 Vet. App. 268 (1998), and no further notice or assistance is required for a fair adjudication of the Veteran's claims on appeal.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including cardiovascular-renal disease, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  


II.A.  Service Connection - Cardiovascular/Heart Disorders

The Veteran has claimed entitlement to service connection for a chronic cardiovascular disorder, to include coronary artery disease (CAD), and for a chronic heart disorder, to include atrial fibrillation.  

Service treatment records do not show any specific complaints, treatment, or diagnosis of a chronic cardiovascular or heart disorder.  Notably, an entrance examination in November 1975 and a separation examination in July 1992 contain normal clinical findings, with no abnormal cardiovascular findings noted, and concurrent reports of medical history document the Veteran's reports of good health, with no reports of related symptomatology.  The Board points out that isolated reports of chest pain in August and September 1977 were diagnosed as costochondritis, rather than a condition related to the Veteran's heart.  See Dorland's Illustrated Medical Dictionary 423 (32d ed. 2012) (defining costochondritis as "inflammation of the cartilaginous junction between a rib or ribs and the sternum; called also costo-sternal syndrome.").  Further, the Board acknowledges that the Veteran is separately service-connected for hypertension which was found to be etiologically related to several elevated blood pressure findings during service.  

Private treatment records document that the Veteran was first diagnosed with CAD and atrial fibrillation in 2005.  Private physical examinations prior to that time document normal results concerning the Veteran's heart.  The Veteran transferred care to a VA Medical Center (VAMC) in 2007, and VA treatment records from that time document treatment for CAD and atrial fibrillation, in addition to continued private care.  However, there is no documented medical evidence, nor does the Veteran assert, that he was treated or diagnosed with such chronic conditions within a year of service discharge, or that he experienced related symptoms continuously after service.  As such, the provisions regarding presumptive service connection discussed above are not applicable.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d 1331.  Most importantly, VA treatment records and private treatment records do not contain any nexus evidence showing a relationship between such conditions and the Veteran's active service.  

As directed within the February 2012 Board remand, the Veteran was afforded a VA examination in May 2012 regarding his cardiovascular and heart conditions.  The VA examiner reviewed the claims filed and conducted a thorough physical examination of the Veteran.  Regarding the Veteran's CAD, the examiner stated that it was less likely as not that CAD, which was due to the formation of atherosclerotic plaques on the Veteran's coronary blood vessels, had its onset during active service or that it is otherwise related to active service.  He reasoned that the Veteran did not manifest problems with CAD until 2005, when he had stents placed, which was thirteen years after active service, during which there was no history of CAD.  

Regarding the Veteran's atrial fibrillation, the examiner also opined that it was less likely as not that atrial fibrillation, which was due to a conduction system defect in the Veteran's heart, had its onset during active service or that it is otherwise related to active service.  He noted that the atrial fibrillation was corrected with pulmonary vein ablation in 2008 and reasoned that the Veteran did not manifest symptoms of atrial fibrillation until 2005, thirteen years following active service, during which there was no documentation of any cardiac arrhythmias.  

The Veteran maintains that his CAD and atrial fibrillation are related to his active service.  As a layperson, he is competent to describe his observable symptoms as he experiences them through his senses, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, lay evidence may be competent to establish medical etiology or nexus; therefore, it is improper to categorically exclude layperson nexus opinion evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board"); Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (applying Jandreau specifically to lay nexus opinion evidence).  Although the Veteran is competent to describe his symptoms and their onset, the Board finds that the question of whether a nexus exists between his active service and his heart conditions diagnosed years after service is a complex medical question; thus, his statements regarding etiology are of limited probative value.  See Jandreau, 492 F.3d at 1377.  

The Board affords the most probative weight to the May 2012 VA examiner's negative nexus opinions which were based upon a review of the evidence, a thorough physical examination, and adequately supported by well-reasoned rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  To the extent the VA examiner's opinion also stated there was no history of chest pain during service, the Board has noted above that isolated reports of chest pain in 1977 were attributed to an unrelated diagnosis of costochondritis.  This minor inconsistency does not serve to diminish the overall probative value of the VA examiner's opinion related to the claim for CAD, however, as he based his opinion on the lack of CAD-related symptoms until diagnosis in 2005.  

As such, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a chronic cardiovascular disorder, to include CAD, and for a chronic heart disorder, to include atrial fibrillation, service connection must be denied.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  


II.B.  Service Connection - Left Lower Extremity Neurological Disorder

The Veteran has also claimed entitlement to service connection for a chronic left lower extremity neurological disorder, to include left leg nerve damage.  

Service treatment records do not show any specific complaints, treatment, or diagnosis of a chronic left lower extremity neurological disorder, to include left leg nerve damage.  Notably, an entrance examination in November 1975 and a separation examination in July 1992 contain normal clinical findings, and concurrent reports of medical history document the Veteran's reports of good health, with no reports of related symptomatology.  

Private treatment records document that the Veteran was first complained of numbness in his left leg in June 2005 and a diagnosis of possible peripheral vascular disease (PVD) was noted in August 2005.  A subsequent private treatment record from January 2006 indicates that PVD was recently diagnosed.  Private physical examinations prior to 2005 document normal neurological results and normal findings regarding the Veteran's extremities.  The Veteran transferred care to a VA Medical Center (VAMC) in 2007, and VA treatment records from that time document treatment for PVD, in addition to continued private care.  However, there is no documented medical evidence, nor does the Veteran assert, that he was treated or diagnosed with a chronic left lower extremity neurological disorder  or PVD within a year of service discharge, or that he experienced related symptoms continuously after service.  As such, the provisions regarding presumptive service connection discussed above are not applicable.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, supra.  Most importantly, VA treatment records and private treatment records do not contain any nexus evidence showing a relationship between a chronic neurological condition, or PVD, and the Veteran's active service.  

As directed within the February 2012 Board remand, the Veteran was afforded a VA examination in May 2012 regarding his claimed chronic neurological condition of the left lower extremity.  The VA examiner reviewed the claims filed and conducted a thorough physical examination of the Veteran.  The Veteran reported experiencing symptoms of left leg numbness, tingling, coldness, and pain since the 1990s.  The examiner diagnosed left lower extremity peripheral neuropathy and opined that it is less likely as not that such condition had its onset during active service or is otherwise related to active service.  Rather, he attributed the Veteran's left lower extremity disability to a combination of diabetic neuropathy, which the Board notes the Veteran has had since 2006, and severe PVD.  He stated that the Veteran's service treatment records contain no documentation of any neurologic or vascular problems of the left leg, and that any such problems began years later, in approximately 2005.  

The Veteran maintains that he has a chronic left lower extremity neurological disorder, to include left leg nerve damage, which is related to his active service.  As a layperson, he is competent to describe his observable symptoms as he experiences them through his senses, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, lay evidence may be competent to establish medical etiology or nexus; therefore, it is improper to categorically exclude layperson nexus opinion evidence.  See Jandreau, supra; Davidson, 581 F.3d at 1316.  Although the Veteran is competent to describe his symptoms and their onset, the Board finds that the question of whether a nexus exists between his active service and his heart conditions diagnosed years after service is a complex medical question; thus, his statements regarding etiology are of limited probative value.  See Jandreau, supra.  

To the extent the Veteran reported experiencing related symptoms since the 1990s during the May 2012 VA examination, the Board finds such statements to be inconsistent with the medical evidence of record, which fails to document such complaints until 2005.  As such, the Board affords the Veterans statements limited probative value, given their lack of credibility.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

The Board affords the most probative weight to the May 2012 VA examiner's negative nexus opinions which were based upon a review of the evidence, a thorough physical examination, and adequately supported by well-reasoned rationales.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

As such, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left lower extremity neurological disorder.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  


III.  Increased Rating - Left Knee

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran filed his increased rating claim in February 2009; therefore, the relevant temporal period is from February 2008 to the present.  Additionally, the Board must consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Id.  In this case, the evidence of record does not establish any additional, distinct time periods in which the Veteran's left knee chondromalacia warrants a staged rating.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, 38 C.F.R. § 4.14 (2013), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2013).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010. When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Moreover, limitation of motion and instability of a knee may also be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

The Veteran's left knee chondromalacia has been continuously rated as 20 percent disabling from the time of the grant of service connection in a November 1992 RO decision.  Initially, the Board notes that the Veteran's left knee chondromalacia was first rated under Diagnostic Code (DC) 5257 for moderate lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2013).  Curiously, in the October 2009 decision on appeal, the RO continued the assigned 20 percent rating, but did so under DC 5260, which pertains to limitation of flexion of the leg.  Id., DC 5260.  It appears that DC 5257 is the more appropriate diagnostic code given the Veteran's symptomatology, but regardless, the Board concludes herein that an increased disability rating in excess of 20 percent for the Veteran's left knee chondromalacia is not warranted for any period on appeal under any of the applicable diagnostic codes.  

DC 5257 rates on the basis of recurrent subluxation or lateral instability.  Id., DC 5257.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as a maximum 30 percent disabling.  Id.  

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.  Under DC 5260, limitation of flexion of a leg to 60 degrees warrants a noncompensable rating, limitation to 45 degrees warrants a 10 percent evaluation, and limitation to 30 degrees warrants a 20 percent evaluation.  Id.  Under DC 5261, limitation of extension of a leg to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent evaluation, and limitation to 15 degrees warrants a 20 percent evaluation.  Id., DC 5261.  

VA treatment records, other than VA examination reports, and private treatment records, document the Veteran's continuing occasional reports of pain in the left knee, but as a whole, they do not reflect an overall worsening of the Veteran's left knee condition, nor do they contain findings necessary to applicable the rating criteria, such as range of motion or instability testing.  

There are two VA examination reports of record within the relevant temporal period which contain findings that allow application of the applicable rating criteria.  

At the April 2009 VA examination, the Veteran reported weakness, swelling, giving way, and lack of endurance, with moderate flare ups of increased pain and swelling 3-4 times per month lasting approximately two days.  Upon physical examination, the Veteran's left knee flexion was limited to 112 degrees, with full extension.  There was no pain, fatigue, weakness, lack of endurance, or incoordination noted upon initial range of motion testing, or upon repetitive testing, at which time flexion of the left knee improved to 116 degrees, again with full extension.  The examiner documented some mild varus/valgus of the medial collateral left knee ligaments, while McMurray's tests of the medial and lateral left knee menisci were negative.  Some left knee instability, abnormal movement, and guarding of movement were also noted, with no edema, effusion, weakness, or tenderness, and normal gait.  Finally, the examiner noted that the Veteran's left knee did not cause him to miss work as a mail handler, although it did cause him to modify how he performed his job.  

Following the February 2012 Board remand, the Veteran was afforded an additional VA examination in May 2012.  At that time, he reported intermittent left knee pain, with flare-ups resulting in increased pain and discomfort occurring after increased physical activity.  However, he did not wear a knee brace and did not require medication for his left knee.  Range of motion testing revealed flexion of the left knee to 140 degrees with full extension and no evidence of painful motion.  Repetitive range of motion testing revealed the same results.  There was no functional loss or functional impairment of the left knee noted upon range of motion testing, including weakened movement, excess fatigability, incoordination, pain, swelling, deformity, atrophy, or instability.  Muscle strength and joint stability tests (Lachman and posterior drawer tests) were both normal for the left knee.  There was no history of patellar subluxation or dislocation, shin splints, meniscal conditions, or joint replacement or other surgical procedures.  X-ray studies revealed no degenerative or traumatic arthritis, no evidence of patellar subluxation, and no other significant finding.  Finally, the examiner found no functional impact resulting from the Veteran's left knee condition, including no impact on his ability to work.  He opined that the Veteran's left knee chondromalacia was secondary to excessive bending of the left knee, with gradual wear and tear of the patellofemoral cartilage which imposed no limitations upon physical activity.  

Even with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.49, it is clear that the Veteran's left knee range of motion has manifested flexion that is limited, at most, to 112 degrees, which is noncompensable under DC 5260.  38 C.F.R. § 4.71a, DC 5260.  The Veteran has not manifested compensable limitation of extension as extension of the left knee has not been shown to be limited.  Id., DC 5261.  Moreover, his occasional complaints of left knee pain have not manifested by objective pain upon motion in either VA examination.  Therefore, an increased disability rating in excess of 20 percent is not warranted under DCs 5260 or 5261.  

Next, the evidence does not provide for a higher rating based on recurrent subluxation or lateral instability under DC 5257.  At the April 2009 VA examination, the Veteran subjectively reported his knee "giving way" and the examiner documented some left knee instability, abnormal movement, and guarding of movement.  The Board finds this to be consistent with at least slight, and no more than moderate, lateral instability.  An increased 30 percent rating for severe lateral instability is not warranted, based upon the April 2009 examination.  Moreover, the Board notes that the May 2012 VA examination contained normal joint stability tests of the left knee, which is further evidence against the Veteran's claim for an increased disability rating when considered under DC 5257.  

Other potentially applicable diagnostic codes have been considered, but do not allow an increased rating.  Throughout the period on appeal, there has been no x-ray evidence of arthritis in the Veteran's left knee.  Imaging studies conducted contemporaneous with the May 2012 VA examination specifically found no arthritis; therefore, DC 5003 or 5010, regarding degenerative or traumatic arthritis, are not applicable.  Id., DC 5003, 5010.  DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula), and DC 5263 (genu recurvatum) are all likewise inapplicable, as the evidence discussed above does not show such conditions during the applicable rating period.  

In sum, the evidence does not support an increased disability rating of the Veteran's left knee chondromalacia disability in excess of 20 percent under any of the applicable rating criteria for the entire period on appeal.  As the preponderance of the evidence is against the Veteran's increased rating claim, it must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert, supra.  


IV.  Other Considerations

Also considered by the Board is whether referral is warranted for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular scheduler standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate all manifestations of the Veteran's left knee chondromalacia disability, including symptoms such as subjective pain, noncompensable limitation of motion, and instability.  These manifestations are expressly contemplated in the rating criteria and regulations considered by the Board.  The rating criteria are therefore adequate to evaluate the Veteran's left knee chondromalacia disability and referral for consideration of extraschedular rating is not warranted.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his left knee chondromalacia disability has rendered the Veteran unemployable.  Specifically, the April 2009 VA examiner found that the Veteran's knee condition caused him to modify how he worked, but did not prevent his employment, while the May 2012 VA examiner found no functional impact whatsoever on the Veteran's ability to work.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

Service connection for a chronic cardiovascular disorder, to include CAD, is denied.  

Service connection for a chronic heart disorder, to include atrial fibrillation, is denied.  

Service connection for a chronic left lower extremity neurological disorder, to include left leg nerve damage, is denied.  

An increased disability rating in excess of 20 percent for left knee chondromalacia is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


